Citation Nr: 1142129	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-44 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1973 to November 1973, and from April 1975 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to TDIU.

The Veteran requested a hearing before a Veterans Law Judge at the RO, and such was scheduled.  However, the Veteran failed to appear for the September 2011 hearing without explanation or request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran is currently service connected for laxity of the right knee rated 30 percent disabling, laxity of the left knee rated 30 percent disabling, degenerative joint disease of the right knee rated 10 percent disabling, and degenerative joint disease of the left knee rated 10 percent disabling.

2.  His combined disability evaluation is 70 percent, to include a bilateral factor of 6 percent; this qualifies as a single disability.

3.  The Veteran's service connected disabilities do not render him unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340 , 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An October 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in April 2008; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner made necessary findings relevant to the Veteran's occupational functioning; the Veteran has not alleged, and no records show, worsening of his service connected disabilities since the examination.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran alleges that he is not employable due to knee pain, and is therefore entitled to TDIU.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent , with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  For purposes of determining eligibility, a "single disability" includes "disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable."  38 C.F.R. § 4.16(a)(1).  

The Veteran's right and left lower extremity disabilities combine to a 70 percent rating, upon consideration of the bilateral factor.  38 C.F.R. §§ 4.25, 4.26.  They are considered a single disability, and the Veteran therefore meets the schedular eligibility requirements under 38 C.F.R. § 4.16(a).  Extraschedular consideration under 38 C.F.R. § 4.16(b), for Veterans found to be unemployable but not meeting the schedular thresholds, is not required.

The question, then, is whether the Veteran's service connected knee disabilities render him unable to obtain or retain substantially gainful employment.  Factors to be considered include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. § 4.16.

The Veteran submitted incomplete VA Form 21-8940s, Veteran's Application for Increased Compensation Based on Unemployability, in January 2008 and August 2008; VA returned the forms to him for completion in October 2008.  The RO informed the Veteran that he had failed to include complete information on his employment history.  The Veteran has at this time not provided his complete employment history for the last five years he worked, or the contact information for his last employer.

On the January 2008 submission, the Veteran reported that he had completed two years of college, but had no further vocational training or education.  He stated that because of his knees, he could not walk or stand up for long periods of time, and was in constant pain.  He last worked in April 2005 at a cabinet maker's.  In the August 2008 submission, the Veteran reported one year of college, and stated that his knees were "too painful to support employment."  In both January 2008 and August 2008, he reported that he had made no efforts to obtain employment.

VA treatment records from April 2007 to October 2008 reveal that in July 2008, the Veteran sought general medical treatment.  At that time, he reported bilateral knee pain, as well as left foot pain.  He reported obtaining vicodin and oxycodone off the street "when absolutely necessary."  He also used marijuana for pain, and was an alcohol abuser.  On physical examination, there was a full range of motion in both knees, no crepitus, and little or no laxity of either knee.

A VA joints examination was conducted in April 2008.  The examiner reviewed the claims file and accurately reported the Veteran's current service connected disabilities and evaluations.  The Veteran reported he had last worked five years ago for a contractor.  He walked about a block a day, rode his motorcycle when it was sunny, and went fishing once a month; he declined to discuss any other activities.  The Veteran reported right knee pain of 10/10 and left knee pain of 5/10.  2005 x-rays showed "very mild degenerative changes" and minimal spurring.  He stated that after service he had worked as a welder, with some accommodation of breaks.  In 1980, he sustained a nonservice connected crush injury of the left foot, and stopped working.  He was homeless or in jail until 2000, when he worked for a contractor for 8 months doing home remodeling.  He denied working since.  The Veteran avoided stairs, and was unsure if he could manage more than one flight.  Activity made his knees feel worse.  Once or twice a month he wore a knee brace on the right, but otherwise employed no assistive devices.  He reported occasional catching or giving way sensations, more frequently on the right.  

On physical examination, the Veteran walked with a moderate limp.  He could stand and walk on his heels, but the left foot was too painful for tiptoe walking.  His shoes showed no abnormal wear, and there was no callosity formation to show abnormal weight bearing.  The knees each bore a surgical scar.  Range of motion was full in extension, and to 135 degrees in flexion bilaterally.  Repeated motion caused no additional functional impairment.  Some ligamentous laxity, but no instability, was noted.  The examiner commented that there was no painful motion on examination, and no weakness, fatigue, lack of endurance, or incoordination.  No swelling, heat, redness, or abnormal movement was observed.  The examiner concluded that the Veteran's disabilities limited his standing and walking, and his employment was restricted to situations with light physical demands, such as occasional lifting of 20 pounds, the ability to take sit-down breaks every hour, and walking less than half a block at a time.

The objective evidence of record appears to demonstrate that the Veteran is currently over-evaluated for his left and right knee disabilities, particularly with respect to the degree of instability.  The currently assigned evaluation is not before the Board, however.  This inquiry is limited to how the current symptoms and manifestations of the Veteran's service connected left and right knee disabilities impact his ability to obtain and retain substantially gainful employment.

The VA examination and treatment records document no greater than minimal impairment of the knees.  Objectively, there is full or nearly full range of motion of the knees, and no indicia of pain with such motion.  The Veteran subjectively reports pain, and such testimony is competent evidence.  It is not, however, credible.  His complaints are contradicted by the objective evidence of record, and there are numerous instances of contradiction, inconsistency, and secondary gain demonstrated in the record.  He has provided multiple work histories.  He has reported last working in 2000 and 2005.  When asked for clarification, he failed to supply information.  He has described two different (albeit similar) education levels.  He has reported regular illegal drug use which he rationalizes by citing reports of pain.  He has been evasive when asked to describe his daily activities.  The subjective reports of pain, at least as to severity, are not credible, and are afforded no weight.

There is objectively shown laxity of the knee joints, but no actual instability.  The Veteran reports no falls or actual giving way; he describes only a sensation of such.  There is no functional impairment.

Little to no functional limitation of the knees is shown by the competent and credible evidence of record, and therefore there is no evidence that the Veteran could not, with respect to his service connected disabilities, obtain or retain employment.  Even assuming that the slight impairment shown by laxity and limitation of flexion does, as the VA examiner comments, limit the Veteran to more sedentary employment, he remains able to engage in occupational tasks which would permit substantially gainful employment.  His education level, to include some college, would permit jobs of a more "white collar" nature.  The Veteran remains capable of obtaining and retaining a job which would provide a gainful wage.

The Board may not consider the potential impact of nonservice connected impairments, such as the Veteran's substance abuse, hepatitis C, left foot disability, or arrest history, in this determination; nor is his voluntary removal of himself from the job market, shown by the absence of any applications for work, evidence of unemployability.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Entitlement to TDIU is not warranted.




ORDER

Entitlement to TDIU is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


